 



Exhibit 10.1
AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated
as of August 15, 2006 (this “Amendment”) by and among CRAWFORD & COMPANY, a
Georgia corporation (“Crawford”) and CRAWFORD & COMPANY INTERNATIONAL, INC., a
Georgia corporation (“International”; International and Crawford are
collectively referred to herein as the “Borrowers”, and each individually as a
“Borrower”), the LENDERS party hereto (the “Lenders”) and SUNTRUST BANK
(“SunTrust”), as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
     WHEREAS, the Borrowers, the Lenders and Administrative Agent are parties to
the Revolving Credit Agreement dated as of September 30, 2003, as amended and
restated by that certain First Amended and Restated Credit Agreement dated as of
September 30, 2005 and amended by that Amendment No. 1 to First Amended and
Restated Credit Agreement (as so amended, the “Credit Agreement”); and
     WHEREAS, the Borrowers have requested that the definition of “LC
Commitment” in the Credit Agreement be amended, and the Lenders are willing to
make such an amendment on the terms and conditions set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendment to Credit Agreement. The Credit Agreement is hereby
amended by amending and restating in its entirety the defined term “LC
Commitment” contained in Section 1.1. of the Credit Agreement as follows:
“LC Commitment” shall mean that portion of the Aggregate Resolving Commitments
that may be used by the Borrowers for the issuance of Letters of Credit in an
aggregate stated amount not to exceed $20,000,000.
     Section 2. Representations and Warranties. The Borrowers hereby represent
and warrant to the Lenders and the Administrative Agent that as of the date the
conditions precedent set forth in Section 3 below have been satisfied:
     (a) the representations and warranties set forth in Article IV of the
Credit Agreement (as amended by this Amendment) are true and correct in all
material respects as of the date the conditions precedent set forth in Section 3
below have been satisfied, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date;
     (b) the execution and delivery by the Borrowers of this Amendment are
within the corporate power and authority of the Borrowers, have been duly
authorized by all

 



--------------------------------------------------------------------------------



 



requisite corporate action of the Borrowers, and do not and will not contravene
any provision of applicable law or the Borrowers’ articles of incorporation or
by-laws, or any amendment thereof, or any indenture, agreement, instrument or
undertaking binding on the Borrowers, including, without limitation, the Note
Purchase Agreement. This Amendment has been duly executed by the Borrowers;
     (c) the Credit Agreement and the other Loan Documents remain in full force
and effect and constitute the legal, valid and binding obligations of the
Borrowers, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights;
     (d) on and as of the date the conditions precedent set forth in Section 3
below have been satisfied, and after giving effect to this Amendment, no Default
or Event of Default has occurred or will otherwise exist; and
     (e) all Subsidiary Loan Parties, and all Subsidiaries of Crawford that are
required to be or become a Subsidiary Loan Party pursuant to Section 5.10 of the
Credit Agreement, have duly executed and delivered the Reaffirmation (as defined
below).
     Section 3. Conditions Precedent. The amendment of the Credit Agreement
shall become effective as of the date that the Administrative Agent shall have
received each of the following, in form and substance satisfactory to it:
     (a) This Amendment, duly executed and delivered by the Borrowers, the
Lenders and the Administrative Agent;
     (b) A Reaffirmation of Obligations under Loan Documents (the
“Reaffirmation”) duly executed by the Borrowers, the Administrative Agent, the
Lenders and each of the Subsidiary Loan Parties, in the form of Exhibit A
attached hereto;
     (c) Such other documents as the Administrative Agent on behalf of the
Lenders may reasonably request.
     Section 4. Release. In consideration of the amendment contained herein, the
Borrowers hereby waive and release each of the Lenders, the Administrative Agent
and the Issuing Bank from any and all claims and defenses, known or unknown,
with respect to the Credit Agreement and the other Loan Documents and the
transactions contemplated thereby
     Section 5. Expenses. The Borrowers jointly and severally agree to reimburse
the Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, attorneys’ fees) incurred by it in
negotiating, documenting and consummating this Amendment and the transactions
contemplated hereby.
     Section 6. Miscellaneous. Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Amendment may be
executed in any number of

- 2 -



--------------------------------------------------------------------------------



 



counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart and sending the same by telecopier, mail, messenger or
courier to the Administrative Agent. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. Each reference
to the Credit Agreement in any of the Loan Documents (including the Credit
Agreement) shall be deemed to be a reference to the Credit Agreement, as amended
by this Amendment. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.
     Section 13. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signature Page Follows]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
First Amended and Restated Credit Agreement to be duly executed as of the date
first above written.

                  BORROWERS
 
                CRAWFORD & COMPANY
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
     
 
Name: Joseph R. Caporaso    
 
      Title: Senior Vice President and Treasurer    
 
                U.S. Federal Tax Identification No.: 58-0506554
 
                CRAWFORD & COMPANY          INTERNATIONAL, INC.
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
     
 
Name: Joseph R. Caporaso    
 
      Title: Vice President and Treasurer    
 
                U.S. Federal Tax Identification No.: 58-1925694
Notice Address:
 
                5620 Glenridge Drive N.E.     Atlanta, Georgia 30342    
Attention: Joe Caporaso     Telecopy No.: 404-845-3127

 



--------------------------------------------------------------------------------



 



                  LENDERS
 
                SUNTRUST BANK,          as Administrative Agent, Issuing Bank,  
       as Swingline Lender and as a Lender
 
           
 
  By:   /s/ Kelly Gunter    
 
     
 
Name: Kelly Gunter
Title: Vice President    
 
                BANK OF AMERICA, N.A.,          as Syndication Agent and a
Lender
 
           
 
  By:   /s/ Kirsten Carver    
 
     
 
Name: Kirsten Carver
Title: Vice President    
 
                CITIBANK, N.A.,          as a Lender
 
           
 
  By:   /s/ George Van    
 
     
 
Name: George Van
Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS
     Reference is hereby made to that certain First Amended and Restated Credit
Agreement dated as of September 30, 2005 among Crawford & Company, Crawford &
Company International, Inc., the Lenders a party thereto and SunTrust Bank, as
Administrative Agent, as amended pursuant to that certain Amendment No. 1 to
First Amended and Restated Credit Agreement dated as of June 16, 2006 and as
amended pursuant to that certain Amendment No. 2 to First Amended and Restated
Credit Agreement dated as of August 15, 2006 (as so amended, the “Credit
Agreement”; capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Credit Agreement).
     Crawford hereby (i) reaffirms its continuing obligations owing to the
Collateral Agent (as defined in the Pledge Agreement) and the Lenders under the
Pledge Agreement and (ii) confirms that the liens and security interests created
by the Pledge Agreement continue to secure the Pledged Obligations (as defined
in the Pledge Agreement).
     Each of the undersigned Loan Parties hereby reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
other Loan Document (including, without limitation, the Notes and the Subsidiary
Guaranty Agreement) to which such Person is a party, and each Loan Party agrees
that the amendments contained in Amendment No. 2 to First Amended and Restated
Credit Agreement shall not in any way affect the validity and/or enforceability
of any such other Loan Document, or reduce, impair or discharge the obligations
of such Person thereunder.
     Each of the undersigned Loan Parties hereby represents and warrants to the
Collateral Agent, the Administrative Agent and the Lenders that: (a) the
execution and delivery by the Loan Parties of this Reaffirmation is within the
power (corporate or otherwise) and authority of the Loan Parties, has been duly
authorized and approved by all requisite action on the part of the Loan Parties,
and does not and will not contravene, breach or conflict with any provision of
applicable law or any of the charter or other organic documents of the Loan
Parties, or any indenture, agreement, instrument or undertaking binding on the
Loan Parties; (b) this Reaffirmation has been duly executed by the Loan Parties;
(c) the Loan Documents remain in full force and effect and constitute the legal,
valid and binding obligations of the Loan Parties, enforceable in accordance
with their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor’s rights; and (d) all of the Obligations are absolute and
unconditional, and such Obligations are not subject to any claim, defense,
deduction, right of offset or otherwise.
     This Reaffirmation shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered
this Reaffirmation of Obligations under Loan Documents as of August 15, 2006.

                  CRAWFORD & COMPANY
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
     
 
Name: Joseph R. Caporaso    
 
      Title: Senior Vice President & Treasurer    
 
                CRAWFORD & COMPANY       INTERNATIONAL, INC.
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
     
 
Name: Joseph R. Caporaso    
 
      Title: Vice President & Treasurer    
 
                CRAWFORD LEASING SERVICES, INC.     THE PRISM NETWORK, INC.    
CALESCO, INC.     CRAWFORD & COMPANY       OF NEW YORK, INC.     CRAWFORD &
COMPANY       HEALTHCARE MANAGEMENT, INC.     RISK SCIENCES GROUP, INC.    
QIRRA CUSTOM SOFTWARE, INC.     BROCKLEHURST MILLER, INC.     BROCKLEHURST, INC.
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
     
 
Name: Joseph R. Caporaso    
 
      Title: Treasurer    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of August 15, 2006]

                  CRAWFORD INVESTIGATION       SERVICES, INC.
 
           
 
  By:   /s/ John F. Pflanz    
 
      Name: John F. Pflanz    
 
      Title: President    
 
                CRAWFORD & COMPANY, L.P.
 
           
 
  By:   CRAWFORD & COMPANY,    
 
      as General Partner    
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
      Name: Joseph R. Caporaso    
 
      Title: Senior Vice President & Treasurer    
 
                THE GARDEN CITY GROUP, INC.
 
           
 
  By:   /s/ Joseph R. Caporaso    
 
      Name: Joseph R. Caporaso    
 
      Title: Treasurer    
 
                CRAWFORD & COMPANY       OF CALIFORNIA
 
           
 
  By:   /s/ Jeffrey B. Van Fleet    
 
      Name: Jeffrey B. Van Fleet    
 
      Title: President    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of August 15, 2006]

                  CRAWFORD & COMPANY OF ILLINOIS
 
           
 
  By:   /s/ Joseph P. Rainey    
 
      Name: Joseph P. Rainey    
 
      Title: President           CRAWFORD & COMPANY OF FLORIDA
 
           
 
  By:   /s/ Henry Taylor    
 
      Name: Henry Taylor    
 
      Title: President    
 
                CRAWFORD & COMPANY       EMPLOYMENT SERVICES, INC.
 
           
 
  By:   /s/ Matt C. Wilkinson    
 
      Name: Matt C. Wilkinson    
 
      Title: President    
 
                CRAWFORD HEALTHCARE     MANAGEMENT OF NORFOLK     AND BALTIMORE,
INC.
 
           
 
  By:   /s/ William L. Beach    
 
      Name: William L. Beach    
 
      Title: Vice President & Secretary    

[End of Signatures]

 